                       Case 20-32815-KRH       Doc 15     Filed 07/29/20 Entered 07/29/20 15:28:00                Desc Main
                                                         Document     Page 1 of 10




                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                             RICHMOND DIVISION
                             In re:
                             ROSINA GUEVARA MONGE
                             AKA ROSINA MONGE GUEVARA                                     CHAPTER 7
                             JAVIER TORRES ROMERO,
                                             DEBTORS.                                     CASE NO. 20-32815-KRH

                             TOYOTA LEASE TRUST,
                                         MOVANT,
                             vs.
                             ROSINA GUEVARA MONGE
                             JAVIER TORRES ROMERO
                             and WILLIAM A. BROSCIOUS, TRUSTEE,
                                             RESPONDENTS.




                                              MOTION FOR RELIEF FROM THE AUTOMATIC STAY


                                                                         NOTICE

                             YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS T HE M WITH
                             YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORN EY, YO U
                             MAY WISH TO CONSULT ONE.)

                             TO:     ROSINA GUEVARA MONGE, AND JAVIER TORRES ROMERO, DEBTORS
                                     WILLIAM A. BROSCIOUS, TRUSTEE
                             IF YOU DO NOT WISH THE COURT TO GRANT THE RELIEF SOUGHT IN T HE MO T IO N, O R IF YO U WANT T H E
                             COURT TO CONSIDER YOUR VIEWS ON THE MOTION, THEN WITHINFOURTEEN (14) DAYS FROM T HE DATE O F
                             SERVICE OF THIS MOTION, YOU MUST FILE A WRITTEN RESPONSE EXPLAINING YO UR P OSIT IO N WITH T HE
                             COURT AND SERVE A COPY ON THE MOVANT. UNLESS A WRITTEN RESPONSE IS FILED AND SERVED WITHIN
                             THIS FOURTEEN (14) DAY PERIOD, THE COURT MAY DEEM OPPOSITION WAIVED, TREAT THE MOTION AS
                             CONCEDED, AND ISSUE AN ORDER GRANTING THE REQUESTED RELIEF WITHOUT FURTHER NOTICE OR
                             HEARING.

                             IF YOU MAIL YOUR RESPONSE TO THE COURT FOR FILING, YOU MUST MAIL IT EARLY ENOUGH SO THE CO URT
                             WILL RECEIVE IT ON OR BEFORE THE EXPIRATION OF THE FOURTEEN (14) DAY PERIOD.




                             THE PRELIMINARY HEARING IS SCHEDULED TO BE HELD ON AUGUST 19, 2020 AT
                             11:00 AM IN THE U.S. BANKRUPTCY COURT, 701 EAST BROAD STREET,
Johnie R. Muncy, Esquire
Counsel for Movant
Samuel I White, P.C.
Bar No. 73248
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(804) 290-4290
File No. 76734
Case 20-32815-KRH         Doc 15    Filed 07/29/20 Entered 07/29/20 15:28:00              Desc Main
                                   Document     Page 2 of 10



      RICHMOND, VA 23219, COURTROOM 5000.
              Toyota Lease Trust (“Movant”) hereby moves this Court, pursuant to 11 U.S.C.
      §362, for relief from the automatic stay with respect to a 2018 Toyota Yaris IA VIN
      3MYDLBYV4JY319897 (the “Property”), for all purposes allowed by the Motor Vehicle
      Lease Agreement and applicable law.            In further support of this Motion, Movant
      respectfully states:
              1.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §157
      and §1334 and 11 U.S.C. §362(d), and this matter is a core proceeding.
              2.      A petition under Chapter 7 of the United States Bankruptcy Code was filed
      with respect to the Debtors on July 1, 2020.
              3.      Upon information and belief, the Movant is the owner of a 2018 Toyota Yaris
      IA VIN 3MYDLBYV4JY319897 which has been leased to the Debtors pursuant to a valid
      Motor Vehicle Lease Agreement dated June 30, 2018. A copy of the Motor Vehicle Lease
      Agreement and a copy of the evidence of Title establishing Movant’s ownership interest
      are attached hereto as Exhibit A.
              4.      Toyota Motor Credit Corporation is servicing agent for the Movant.
              5.      As of July 24, 2020, the unpaid principal and interest balance due is
      $13,525.58 and the approximate outstanding amount of the Obligations less any partial
      payments or suspense balance is $13,538.34.
              6.      The following chart sets forth the number and amount of payments due
      pursuant to the terms of the Motor Vehicle Lease Agreement as of July 24, 2020:
        Number of           From              To               Monthly Payment        Total Payments
        Payments                                               Amount
        3                   05/01/2020        07/01/2020       $255.12                $765.36
        Less partial payments:                                                        ($0.00)
                                                                             Total:   $765.36

              7.      As of July 24, 2020, the total arrearage/delinquency is $778.12, consisting of
      (i) the foregoing total of payments in the amount of $765.36, plus (ii) the following fees:
              Fee Description                                    Amount
              Late Charge                                        $12.76

              8.      The estimated value of the Property is $12,075.00.         The basis for such
      valuation is: NADA, a copy of which is attached hereto as Exhibit B.
              9.      Cause exists for relief from the automatic stay for the following reasons:
                     i.      Movant’s interest in the Property is not adequately protected.
                       Case 20-32815-KRH      Doc 15    Filed 07/29/20 Entered 07/29/20 15:28:00            Desc Main
                                                       Document     Page 3 of 10



                                    WHEREFORE, Movant prays that this Court issue an Order terminating or
                             modifying the stay and granting the following:
                                    1.      Relief from the stay for all purposes allowed by applicable law and the
                             Motor Vehicle Lease Agreement to enforce its remedies to obtain possession of the
                             Property and any and all other collateral pledged under the Motor Vehicle Lease
                             Agreement.
                                    2.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
                                    3.      For such other relief as the Court deems proper.


                                    Dated: July 29, 2020

                                                                         TOYOTA LEASE TRUST


                                                                         By: /s/JOHNIE R. MUNCY
                                                                         Eric D. White, Esquire, Bar No. 21346
                                                                         Johnie R. Muncy, Esquire, Bar No. 73248
                                                                         Nisha R. Patel, Esquire, Bar No. 83302
                                                                         D. Carol Sasser, Esquire, Bar No. 28422
                                                                         Samuel I. White, P.C.
                                                                         1804 Staples Mill Road
                                                                         Suite 200
                                                                         Richmond, VA 23230
                                                                         Tel.: (804) 290-4290
                                                                         Fax: (804) 290-4298
                                                                         jmuncy@siwpc.com

                                                            CERTIFICATE OF SERVICE

                                     I certify that on July 29, 2020, the foregoing Motion was served via CM/ECF on
                             William A. Broscious, Trustee, and Richard C. Devor, Jr., Counsel for Debtors, at the email
                             addresses registered with the Court, and that a true copy was mailed via first class mail,
                             postage prepaid, to Rosina Guevara Monge and Javier Torres Romero, Debtors, 4407 E.
                             Heritage Woods Court, Midlothian, VA 23112.

                                                                         /s/JOHNIE R. MUNCY
                                                                         Johnie R. Muncy, Esquire
                                                                         Samuel I. White, P. C.




Johnie R. Muncy, Esquire
Counsel for Movant
Samuel I White, P.C.
Bar No. 73248
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(804) 290-4290
File No. 76734
Case 20-32815-KRH   Doc 15    Filed 07/29/20 Entered 07/29/20 15:28:00   Desc Main
                             Document     Page 4 of 10
Case 20-32815-KRH   Doc 15    Filed 07/29/20 Entered 07/29/20 15:28:00   Desc Main
                             Document     Page 5 of 10
Case 20-32815-KRH   Doc 15    Filed 07/29/20 Entered 07/29/20 15:28:00   Desc Main
                             Document     Page 6 of 10
Case 20-32815-KRH   Doc 15    Filed 07/29/20 Entered 07/29/20 15:28:00   Desc Main
                             Document     Page 7 of 10
Case 20-32815-KRH   Doc 15    Filed 07/29/20 Entered 07/29/20 15:28:00   Desc Main
                             Document     Page 8 of 10
Case 20-32815-KRH   Doc 15    Filed 07/29/20 Entered 07/29/20 15:28:00   Desc Main
                             Document     Page 9 of 10
Case 20-32815-KRH   Doc 15    Filed 07/29/20 Entered 07/29/20 15:28:00   Desc Main
                             Document     Page 10 of 10
